DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 - 15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to disclose or make obvious the claimed combination including the following features:
A set-on element as described in the Office Action dated 10/21/2021 as claimed in claim 1 was interpreted under 35 USC 112(f) to encompass the structure as illustrated in Figs 4-6 and described in ¶ [0040] – [0043] of the specification dated 11/08/2019. Specifically, the set on element comprises a cushion product outer profile (¶ [0043]) adapted to the in cross-section dumbbell-shaped cushion product of two [parabolic] profile recesses (¶ [0043]) shown in Fig 4. The set-on element further includes a longitudinal slot (73) through which one of the counter or cutting shafts is mounted (¶ [0040]).
Schalk (US 2017/0313016 A1) teaches a dunnage conversion machine (fig 1) including a cutter (#4) and a removal conveyor (#6. See further ¶ [0034]). However, Schalk does not teach a set-on element as described above which is mounted to the cutting shaft or the counter shaft. Note, as per Figs 3a-3h of the application, the term “mounted to” is interpreted to mean engaged with
Schalk (US 2016/0207274 A1) teaches a dunnage conversion machine (fig 1) including a perforation tool (11) mounted to a cutting shaft (23) for perforating the paper material to create dunnage. However, Schalk does not teach a set-on element as described above which is mounted to the cutting shaft or the counter shaft.
Wetsch (US 2012/0165172 A1) teaches a dunnage conversion system (fig 1/3, #14) comprising a roller (52) and a smooth-surfaced drum (50, see ¶ [0052] – [0054]). However, Wetsch does not specifically teach a cutting shaft, a counter shaft, or a set-on element as described above which is mounted to the cutting shaft or the counter shaft. Note, as per Figs 3a-3h of the application, the term “mounted to” is interpreted to mean engaged with (the cutting or counter shaft), and not merely part of the same structure/frame.
Sip (US 2013/0296154 A1) teaches a dunnage conversion machine (fig 1) comprising a converging chute (30), a feeding device (16), and a cutting device (24, see ¶ [0020]). However, Sip does not teach a cutting shaft, a counter shaft, or a set-on element as described above which is mounted to the cutting shaft or the counter shaft. Note, as per Figs 3a-3h of the application, the term “mounted to” is interpreted to mean engaged with (the cutting or counter shaft), and not merely part of the same structure/frame.
The other references listed on the PTO-892 are directed towards related devices of dunnage conversion machines, but do not teach a set-on element as described above.
The combinations of the claimed limitations are novel and found to be allowable over prior art. The cited references taken singly or in combination do not anticipate or make obvious the applicant’s claimed invention.
Regarding claims 2-15, they are allowed as depending from claim 1, identified as allowable (see above).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 6:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/JACOB A SMITH/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANDREW M TECCO/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        	
--